In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1026 
FIRST WEBER GROUP, INC., 
                                                  Plaintiff‐Appellant, 

                                  v. 

JONATHAN HORSFALL, 
                                                 Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Western District of Wisconsin. 
         No. 11‐cv‐506‐wmc — William M. Conley, Chief Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 12, 2013 — DECIDED DECEMBER 20, 2013 
                   ____________________ 

    Before  WOOD, Chief Judge, and MANION  and  TINDER, Cir‐
cuit Judges. 
     WOOD,  Chief  Judge.  When  Jonathan  Horsfall  collected  a 
commission on a real estate transaction, he opened up a can 
of  worms.  His  former  brokerage  firm,  First  Weber  Group, 
Inc., contends, with the support of a state‐court judgment in 
its favor, that in so doing Horsfall breached legal, contractu‐
al,  and  ethical  obligations  recognized  by  Wisconsin  law. 
Horsfall  filed  for  bankruptcy  two  months  after  the  state 
2                                                         No. 13‐1026 

court’s decision. In the bankruptcy court, First Weber filed an 
adversary  proceeding  in  which  it  contended  that  Horsfall’s 
judgment  debt  was  excepted  from  discharge  as  a  debt  aris‐
ing  from  a  “willful  and  malicious  injury.”  See  11  U.S.C. 
§ 523(a)(6).  The  bankruptcy  and  district  courts  rejected  this 
argument and ruled in Horsfall’s favor. We affirm. 
                                   I 
     From May 2001 to August 31, 2002, Horsfall worked as a 
real  estate  agent  for  First  Weber.  During  Horsfall’s  tenure, 
First Weber executed a form Exclusive Right to Sell contract 
with one Robert Call, who was trying to sell property at 118 
Overlook Terrace in Marshall, Wisconsin (the Call property). 
The contract gave First Weber exclusive rights to list and col‐
lect commissions for sale of the Call property during the list‐
ing  period,  as  well  as  the  exclusive  right  to  collect  commis‐
sions  from  sales  to  a  defined  set  of  “protected  buyers”  for 
one  year  after  the  listing  period  expired.  Horsfall  was  the 
listing agent for the Call property. 
    In early August 2002, the Acosta family made an offer on 
the Call property. Although the deal was not completed, the 
offer  established  the  Acostas  as  “protected  buyers”  accord‐
ing  to  the  terms  of  the  listing  contract.  Call’s  contract  with 
First  Weber  ended  on  August  28,  2002,  but  under  the  pro‐
tected‐buyer clause, First Weber continued to have the exclu‐
sive  right  to  collect  a  commission  if  the  Call  property  was 
sold to the Acostas. This right expired one year after the end 
of the listing period.  
   Horsfall left First Weber at the end of August 2002 to es‐
tablish his own brokerage, Picket Fence Realty. In October of 
that year, the Acostas contacted Horsfall about finding a new 
No. 13‐1026                                                          3 

home.  Without  involving  First  Weber,  Horsfall  resuscitated 
the  transaction  with  Call.  On  October  8,  2002,  the  Acostas 
and  Call  executed  a  sales  contract  for  the  Call  property,  us‐
ing a form furnished by Picket Fence. The transaction closed 
on  October  28,  2002,  well  within  the  period  protected  by 
First  Weber’s  exclusivity  rights.  Picket  Fence  received  a 
$6,000 commission at the closing. This was inconsistent with 
Horsfall’s  status  as  First  Weber’s  agent  under  the  Exclusive 
Right to Sell contract; it also violated various rules governing 
Wisconsin  real  estate  practice.  The  closing  documents  were 
conspicuously silent about any interest of First Weber. 
     Six years later, First Weber sued both Horsfall and Call in 
Wisconsin state court. Call assigned his interest in the suit to 
First Weber, which dismissed him from the action (undoubt‐
edly because Call’s debts had been discharged in bankruptcy 
during the intervening years). Against Horsfall, First Weber 
asserted  claims  for  breach  of  contract,  tortious  interference, 
and  unjust  enrichment.  The  state  court  granted  summary 
judgment in favor of First Weber on all claims. In delivering 
its  opinion,  the  court  stated  that  Horsfall  had  “converted” 
funds  owed  to  First  Weber,  but  it  did  not  elaborate  on  that 
comment. On January 28, 2010, the court entered a judgment 
against Horsfall in the amount of $10,978.91.  
     Horsfall filed for Chapter 7 bankruptcy on April 5, 2010, 
listing First Weber as a creditor. First Weber responded with 
a claim that its judgment debt was non‐dischargeable under 
11  U.S.C.  §  523(a)(6),  which  excepts  from  discharge  debts 
stemming from “willful and malicious injury” caused by the 
debtor. First Weber urged that the state court judgment con‐
clusively  established,  by  way  of  issue  preclusion,  all  of  the 
4                                                        No. 13‐1026 

elements  necessary  to  satisfy  §  523(a)(6).  The  bankruptcy 
court denied summary judgment and set the case for trial.  
     After  hearing the evidence  at trial, the  bankruptcy court 
concluded  that  Horsfall  never  harbored  animosity  toward 
First Weber and that he believed that his obligations to First 
Weber  had  ended  as  of  August  28,  2002,  when  the  agency 
agreement and Call’s listing contract expired. The court was 
less  charitable  to  Call:  it  did  not  credit  his  story  that  he 
thought his obligations to First Weber ended with the expira‐
tion  of  the  listing  agreement.  The  court  excluded  some  evi‐
dence offered by First Weber, including proffered expert tes‐
timony by an attorney (Rick Staff), information about Hors‐
fall’s membership in a realtors’ association and multiple list‐
ing service, and impeachment evidence indicating that Hors‐
fall had made misstatements in court submissions. Ultimate‐
ly,  the  bankruptcy  court  held  that  First  Weber  “did  not 
demonstrate  that  the  cause  of  [its]  claim  was  an  injury  … 
much less that it was willful or malicious.” The district court 
affirmed, and this appeal followed.  
                                    II 
     First Weber makes three arguments on appeal: first, it as‐
serts that the bankruptcy and district courts erred in refusing 
to  find  issue  preclusion  based  on  the  state  court  judgment; 
second,  it  contends  that  it  was  entitled  to  summary  judg‐
ment on its claim that the debt arose from a willful and mali‐
cious  injury;  and  third,  it  urges  that  the  bankruptcy  court 
abused its discretion in excluding some of First Weber’s evi‐
dence.  Horsfall  views  this  entire  appeal  as  frivolous  and 
worthy of sanctions. First Weber retorts that Horsfall’s frivo‐
lousness  argument  is  itself  frivolous.  We  begin  with  issue 
No. 13‐1026                                                           5 

preclusion,  because  that  is  the  centerpiece  of  First  Weber’s 
position. 
    A.  Issue Preclusion 
     A state court judgment is entitled to the same preclusive 
effect in federal court as that  judgment  would have in  state 
court. Allen v. McCurry, 449 U.S. 90, 96 (1980); see 28 U.S.C. 
§ 1738. This rule applies with equal force to bankruptcy cas‐
es.  Klingman  v.  Levinson,  831  F.2d  1292,  1295  (7th  Cir.  1987). 
We  review  determinations  of  the  preclusive  effect  of  state 
law  de  novo.  In  re  Davis,  638  F.3d  549,  553  (7th  Cir.  2011) 
(bankruptcy appeal); Donald v. Polk Cnty., 836 F.2d 376, 382–
83 (7th Cir. 1988) (applying Wisconsin law). 
    Under Wisconsin law, “[c]ollateral estoppel, or issue pre‐
clusion, is a doctrine  designed to limit the  relitigation  of  is‐
sues  that  have  been  contested  in  a  previous  action  between 
the  same  or  different  parties.”  Michelle  T.  by  Sumpter  v.  Cro‐
zier, 495 N.W.2d 327, 329 (Wis. 1993). Wisconsin courts apply 
the  following general rule: “When an issue of fact  or law  is 
actually litigated and  determined by a valid and final judg‐
ment, and the determination is essential to the judgment, the 
determination  is  conclusive  in  a  subsequent  action  between 
the  parties,  whether  on  the  same  or  a  different  claim.” 
Hlavinka  v.  Blunt,  Ellis  &  Loewi,  Inc.,  497  N.W.2d  756,  762 
(Wis.  Ct.  App.  1993)  (quoting  RESTATEMENT  (SECOND)  OF 
JUDGMENTS § 27 (1980)).  
    In Wisconsin (as in most states), the question whether is‐
sue preclusion applies depends on two criteria. The first (the 
“actually  litigated  step”)  requires  that  “the  question  of  fact 
or  law  that  is  sought  to  be  precluded  actually  must  have 
been litigated in a previous action and [have been] necessary 
6                                                          No. 13‐1026 

to  the  judgment.”  Mrozek  v.  Intra  Fin.  Corp.,  699  N.W.2d  54, 
61 (Wis. 2005). The second (the “fundamental fairness step”) 
requires the court to “determine whether it is fundamentally 
fair  to  employ  issue  preclusion  given  the  circumstances  of 
the particular case at hand.” Id. Relevant factors for the latter 
inquiry  include  the  availability  of  review  of  the  first  judg‐
ment,  differences in  the  quality or extensiveness of  the pro‐
ceedings, shifts in the burden of persuasion, and the adequa‐
cy  of  the  loser’s  incentive  to  obtain  a  full  and  fair  adjudica‐
tion of the issue. Id. at 61–62. The fundamental fairness step 
eschews formalistic requirements in favor of “a looser, equi‐
ties‐based  interpretation  of  the  doctrine.”  Michelle  T.,  495 
N.W.2d at 330. 
    In order to know what was “actually litigated,” we must 
take a closer look at what the state court decided. The parties 
agree  that  First  Weber’s  complaint  in  state  court  put  forth 
only  three  theories  of  recovery:  breach  of  contract,  tortious 
interference,  and  unjust  enrichment.  Notably,  the  pleadings 
did not raise a claim for conversion, but First Weber’s motion 
for summary judgment included that theory as a fourth basis 
for  recovery.  There  are  hints  that  the  state  court  was  aware 
that conversion was at issue: it did not undertake a detailed 
analysis of a conversion claim, but the transcript reflects that 
the  court  twice  said  that  Horsfall  “converted”  money  be‐
longing to First Weber. Although this is a thin reed, we will 
assume for present purposes that the state court did make a 
finding of liability on a conversion claim. 
   This  is  important  for  First  Weber’s  position  in  the  bank‐
ruptcy case because, of the four theories it raised in the state 
court,  only  the  intentional  torts  of  interference  and  conver‐
sion  could  plausibly  constitute  willful  and  malicious  injury. 
No. 13‐1026                                                           7 

In  order  to  find  liability  on  the  tortious  interference  claim, 
the  state  court  had  to  find:  (1)  First  Weber  had  a  contract 
with a third party; (2) Horsfall interfered with that contract; 
(3) Horsfall’s interference was intentional; (4) the interference 
caused First Weber damages; and (5) Horsfall was not justi‐
fied or privileged to interfere. See Briesemeister v. Lehner, 720 
N.W.2d  531,  542  (Wis.  Ct.  App.  2006).  For  the  conversion 
claim, the court had to find: (1) intentional control or taking 
of  property  belonging  to  First  Weber;  (2)  without  First  We‐
ber’s consent; which (3) resulted in serious interference with 
First Weber’s right to possess the property. See H.A. Friend & 
Co. v. Prof. Stationery, Inc., 720 N.W.2d 96, 100 (Wis. Ct. App. 
2006);  Methodist  Manor  of  Waukesha,  Inc.  v.  Martin,  647 
N.W.2d 409, 412 (Wis. Ct. App. 2002) (“[M]oney may also be 
converted.”). 
    The question for us is what effect these findings have on 
the bankruptcy issue of non‐dischargeability for willful and 
malicious injury under 11 U.S.C. § 523(a)(6). See Bukowski v. 
Patel, 266 B.R. 838 (E.D. Wis. 2001) (applying Wisconsin issue 
preclusion  in  inquiry  regarding  willful  and  malicious  inju‐
ry).  The  bankruptcy  and  district  courts  concluded  that  the 
state  judgment  had  no  effect  on  the  bankruptcy  inquiry  be‐
cause the state court did not find—and was not required to 
find—willful and malicious injury as that term is used in the 
Bankruptcy  Code.  If  that  were  all  we  had,  we  would  find 
that  analysis  to  be  insufficient,  because  issue  preclusion 
could apply to the elements of the willful and malicious in‐
quiry even if the state court was addressing a different ulti‐
mate  question.  See  Klingman,  831  F.2d  at  1295  (“Where  a 
state  court  determines  factual  questions  using  the  same 
standards  as  the  bankruptcy  court  would  use,  collateral  es‐
toppel should be applied[.]”). 
8                                                          No. 13‐1026 

     In  order  to  compare  the  essential  state‐court  findings 
with  the  requirements  for  willful  and  malicious  injury,  we 
need a better understanding of the latter term. Unfortunate‐
ly, the case law is “all over the lot” when it comes to defining 
it.  See  Jendusa‐Nicolai  v.  Larsen,  677  F.3d  320,  322  (7th  Cir. 
2012) (recounting similar but different tests from the Second, 
Fifth,  Sixth,  Eighth,  Ninth,  Tenth,  and  Eleventh  Circuits). 
Bankruptcy  courts  in  this  circuit  have  focused  on  three 
points: (1) an injury caused by the debtor (2) willfully and (3) 
maliciously.  In  re  Carlson,  224  B.R.  659,  662  (Bankr.  N.D.  Ill. 
1998),  aff’d  2000  WL  226706  (N.D.  Ill.  2000),  aff’d  2001  WL 
1313652  (7th  Cir.  2001). As  with  all  exceptions  to  discharge, 
the  burden  is  on  the  creditor  to  establish  these  facts  by  a 
preponderance  of  the  evidence.  Grogan  v.  Garner,  498  U.S. 
279, 287 (1991).  
    Looking  more  closely  at  these  three  elements—injury, 
willfulness, and malice—a few points are worth making. The 
term “injury,” while not defined in the Code, is understood 
to  mean  a  “violation  of  another’s  legal  right,  for  which  the 
law  provides  a  remedy.”  In  re  Lymberopoulos,  453  B.R.  340, 
343 (Bankr. N.D. Ill. 2011) (citation omitted). The injury need 
not have been suffered directly by the creditor asserting the 
claim.  Larsen  v.  Jendusa‐Nicolai,  442  B.R.  905,  917  (E.D.  Wis. 
2010),  aff’d  677  F.3d  320  (7th  Cir.  2012).  The  creditor’s  claim 
must, however, derive from the other’s injury.  
    Willfulness  requires  “a  deliberate  or  intentional  injury, 
not  merely  a  deliberate  or  intentional  act  that  leads  to  inju‐
ry.” Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998) (emphasis in 
original).  Although  Geiger  refers  to  intentional  torts  to  help 
explain  the  federal  standard,  it  does  not  hold  that  all  state‐
law  intentional  torts  are  “willful”  for  purposes  of  section 
No. 13‐1026                                                           9 

523(a)(6).  See  Jendusa‐Nicolai,  677  F.3d  at  322  (“[A]n  inten‐
tional tort needn’t involve an intent to cause injury.”). “Will‐
fulness”  can  be  found  either  if  the  “debtor’s  motive  was  to 
inflict the injury, or the debtor’s act was substantially certain 
to result in injury.” See Bukowski, 266 B.R. at 844 (noting sub‐
stantially similar standards for willfulness in the Fifth, Sixth, 
Eighth, and Ninth Circuits).  
    Lastly  there  is  maliciousness,  which  requires  that  the 
debtor acted “in conscious disregard of [his] duties or with‐
out just cause or excuse; it does not require ill‐will or specific 
intent to do harm.” Matter of Thirtyacre, 36 F.3d 697, 700 (7th 
Cir. 1994) (citation omitted). We recently commented that we 
had  not  had  the  occasion  to  revisit  the  Thirtyacre  definition 
since  the  Supreme  Court’s  decision  in  Geiger.  See  Jendusa‐
Nicolai, 677 F.3d at 323. Understanding that the definition of 
willfulness  must  incorporate  Geiger’s  admonition  that  the 
requisite intent for purposes of § 523(a)(6) is the intent to in‐
jure rather than the intent to act, we reaffirm today that our 
definition  of  maliciousness  from  Thirtyacre  remains  good 
law. See id. at 323 (noting substantially similar definitions of 
maliciousness in the Second, Sixth, Ninth, and Eleventh Cir‐
cuits). 
    Returning to the present case, we conclude that the bank‐
ruptcy and district courts erred in failing to apply issue pre‐
clusion  to  the  first  and  third  elements  of  the  §  523(a)(6)  in‐
quiry (injury and maliciousness). The state court necessarily 
and actually found injury on each intentional tort claim. The 
tortious  interference  claim  rested  on  the  finding  that  Hors‐
fall’s  interference  caused  First  Weber  damages.  See 
Briesemeister,  720  N.W.2d  at  542.  Similarly,  the  conversion 
claim required the finding that Horsfall’s taking of property 
10                                                       No. 13‐1026 

resulted in serious interference with First Weber’s rights. See 
H.A.  Friend  &  Co.,  720  N.W.2d  at  100.  Because  injury  was  a 
required element  of the  claims, the state court’s  injury  find‐
ings  were  actually  litigated  and  necessary  to  the  judgment. 
Mrozek, 699 N.W.2d at 61. We also find nothing fundamental‐
ly unfair in holding  Horsfall to the state court’s decision  on 
injury.  
     The  state  court  judgment  also  precluded  relitigation  of 
the issue of maliciousness. For purposes of section 523(a)(6), 
maliciousness  exists  when  one  acts  in  “conscious  disregard 
of one’s duties or without just cause or excuse.” Thirtyacre, 36 
F.3d  at  700.  First  Weber’s  state‐law  tortious  interference 
claim  required  a  finding  that  Horsfall  was  “not  justified  or 
privileged  to  interfere”  with  its  contractual  rights. 
Briesemeister,  720  N.W.2d  at  542.  The  state  court  thus 
determined  that  Horsfall’s  interference  was  intentional  and 
that he was neither justified nor privileged to interfere with 
First  Weber’s  rights.  In  order  to  reach  this  conclusion,  the 
state  court  had  to  find  that  Horsfall’s  actions  were  not 
reasonable or taken in good faith. This inquiry substantially 
mirrored the federal test for maliciousness. As before, there 
is  nothing  fundamentally  unfair  about  holding  Horsfall  to 
this finding. 
    Only  one  element  of  the  §  523(a)(6)  inquiry  remains  be‐
tween First Weber and the result it wants: willfulness, mean‐
ing  either  a  motive  to  inflict  injury  or  an  act  substantially 
certain to result in injury. The first element of conversion re‐
quires  “intentional  control  or  taking  of  property  belonging 
to  another;”  the  third  element  of  tortious  interference  re‐
quires  that  the  interference  was  intentional.  Both  of  these 
necessarily require only intent to act, not intent to injure. Cf. 
No. 13‐1026                                                          11 

Geiger,  523  U.S.  at  61  (requiring  for  §  523(a)(6)  purposes  a 
“deliberate  or  intentional  injury,  not  merely  a  deliberate  or 
intentional  act  that  leads  to  injury”)  (emphasis  removed). 
Neither  of  the  state‐law  claims  requires  showing  intent  to 
injure,  and  thus  that  finding  was  not  necessary  to  the  state 
court’s judgment.  
   If accepted, First Weber’s position would risk transform‐
ing every state‐law intentional tort into a non‐dischargeable 
debt, contrary to the Supreme Court’s opinion in Geiger. That 
problem,  added  to  “the  strong  policy  of  the  Bankruptcy 
Code of providing a debtor with a ‘fresh start,’” see Meyer v. 
Rigdon,  36  F.3d  1375,  1385  (7th  Cir.  1994),  leads  us  to  con‐
clude that the state court’s decision did not preclude Horsfall 
from  litigating  the  issue  of  willfulness  in  the  bankruptcy 
case.  
    B. Summary Judgment 
    We now turn to First Weber’s contention that it was enti‐
tled  to  summary  judgment,  in  light  of  issue  preclusion,  the 
undisputed  facts,  or  some  combination  of  the  two.  This  ar‐
gument  runs  into  a  procedural  roadblock:  it  overlooks  the 
fact  that  after  the  bankruptcy  court  denied  summary  judg‐
ment under Bankruptcy Rule 7056, it went on and held a full 
trial. We have held, when speaking of the district courts, that 
the  refusal  to  grant  summary  judgment  is  not  normally  re‐
viewable by this court if a full trial on the merits then takes 
place.  See,  e.g.,  Eastern  Natural  Gas  Corp.  v.  Aluminum  Co.  of 
Amer., 126 F.3d 996, 1002 (7th Cir. 1997). The legal sufficiency 
of the evidence presented at a jury trial must be tested by a 
timely  motion  under  Federal  Rule  of  Civil  Procedure 50,  or 
in the case of a bankruptcy trial, Federal Rule of Bankruptcy 
Procedure 9015(c). (Rule 9015(c) provides that “Rule 50 F.R. 
12                                                         No. 13‐1026 

Civ.  P.  applies  in  cases  and  proceedings  [in  bankruptcy 
court],  except  that  any  renewed motion  for  judgment  or  re‐
quest for a new trial shall be filed no later than 14 days after 
the entry of judgment.”) This trial was to the court, and thus 
the  procedures  of  Bankruptcy  Rule  7052  (the  analogue  to 
Federal  Rule  of  Civil  Procedure  52)  applied.  But  the  basic 
point of the Eastern Gas line of cases is that the function of a 
summary judgment motion is exhausted once the trial starts. 
Whether it is a trial to a jury or a trial to the court, there are 
alternative and more appropriate ways to assert that the evi‐
dence is legally insufficient once a full trial record has been 
compiled.  
    We are satisfied here, however, that First Weber has pre‐
served  its  ability  to  argue  for  judgment  as  a  matter  of  law. 
Very  few  facts  were  disputed,  and  the  bankruptcy  judge 
made  it  clear  that  First  Weber’s  counsel  should  not  keep 
harping  on  its  right  to  judgment,  given  the  court’s  adverse 
rulings. We therefore move to the merits of First Weber’s ar‐
gument: that it should have been granted judgment as a mat‐
ter  of  law  based  on  some  combination  of  issue  preclusion 
and the undisputed facts. 
      C. Judgment at Trial  
   We  apply  the  same  standards  of  review  as  the  district 
court  in  reviewing  the  bankruptcy  court’s  decision.  In  re 
Smith, 582 F.3d 767, 777 (7th Cir. 2009). We apply de novo re‐
view for the bankruptcy court’s conclusions of law and clear 
error  review  for  its  findings  of  fact.  FED.  R.  BANKR.  P.  7052; 
see Freeland v. Enodis Corp., 540 F.3d 721, 729 (7th Cir. 2008). 
    The question whether an actor behaved willfully and ma‐
liciously is one of fact. Thirtyacre, 36 F.3d at 700. “When there 
No. 13‐1026                                                         13 

are  two  permissible  views  of  the  evidence,  the  [court]’s 
choice  between  them  cannot  be  clearly  erroneous.”  Dexia 
Credit  Local  v.  Rogan,  629  F.3d  612,  628  (7th  Cir.  2010).  We 
must  be  especially  deferential  toward  a  trial  court’s  assess‐
ment of witness credibility. Anderson v. City of Bessemer City, 
N.C., 470 U.S. 564, 575 (1985).  
    At trial, Horsfall and Call each testified. The bankruptcy 
court found that Horsfall “credibly testified that he has nev‐
er had any ill‐will or animosity towards First Weber … [and 
that  he]  believed  his  duties  and  obligations  to  First  Weber 
under both the agent agreement and under Call’s listing con‐
tracts  were  terminated  when  the  contracts  themselves  were 
cancelled  or  expired.”  In  contrast,  the  bankruptcy  court 
“doubt[ed]  the  veracity”  of  Call’s  testimony  that  Horsfall 
“induced him [Call] to expire his listings [sic] with First We‐
ber and list his properties to Picket Fence.” The court found 
Call’s  “claimed  ignorance  of  the  one‐year  exclusion  period 
and  the  nature  of  protected  buyers  incredible  in  light  of 
Call’s business and real estate experience.” 
    The  facts  that  the  court  credited  support  its  conclusions 
that  Horsfall  did  not  intend  to  injure  First  Weber  and  that 
injury  to  First  Weber  was  not  substantially  certain  to  occur. 
Horsfall  could  not  have  intended  to  injure  First  Weber  if 
Horsfall  did  not  even  realize  that  the  prior  agreements  re‐
mained  in  force.  Furthermore,  even  if  he  had  known  the 
agreements  remained  in  force,  Horsfall’s  collection  of  a 
commission from Call did nothing formally to change Call’s 
liability  to  First  Weber.  Whether  he  knew  it  or  not,  Call  re‐
mained  liable  to  First  Weber  on  the  Exclusive  Right  to  Sell 
contract.  That  is  undoubtedly  why  First  Weber  originally 
sued  both  Horsfall  and  Call  in  state  court. As  it  happened, 
14                                                     No. 13‐1026 

Call’s debt to First Weber was discharged in Call’s own bank‐
ruptcy, but that is not Horsfall’s fault. First Weber acknowl‐
edges as much in its brief before this court.  
    Because  Horsfall’s  actions  did  not  have  the  effect  of  ex‐
tinguishing  Call’s  debt  to  First  Weber,  injury  flowing  from 
those  actions  was  not  substantially  certain  to  occur.  Hors‐
fall’s unethical collection of an additional commission, while 
not  to  be  commended,  did  not  affect  First  Weber’s  legal 
rights  against  Call.  If  First  Weber  had  collected  from  Call, 
then  perhaps  Call  would  have  had  a  claim  for  willful  and 
malicious injury against Horsfall. But Call did not assert any 
claims in Horsfall’s bankruptcy, and First Weber’s injury was 
not derivative of any loss to Call. Moreover, the bankruptcy 
court  found  that  Call  knew  he  remained  liable  to  First  We‐
ber. First Weber could have collected from Call despite Hors‐
fall’s actions, and so its injury was not certain. 
    We find no clear error in the bankruptcy court’s findings. 
First  Weber  has  pointed  to  no  evidence  that  would  justify 
our  setting  aside  the  court’s  credibility  determinations.  Alt‐
hough First Weber spends a great deal of time arguing that 
the  court  erred  in  finding  that  Horsfall  was  entitled  to  a 
commission  on  the  Call  sale,  that  Horsfall  listed  the  Call 
property  after  leaving  First  Weber,  and  that  Horsfall  could 
have  acted  as  a  dual  agent  for  both  Call  and  the  Acostas, 
none  of  these  points  is  relevant  to  the  question  whether 
Horsfall  intentionally  injured  First  Weber  or  whether  First 
Weber’s injury was substantially certain to occur.  
   Ultimately,  First  Weber,  supported  by  the  Wisconsin 
Realtors Association  as  amicus  curiae,  contends  that  the  bro‐
kerage  was  certain  to  suffer  injury  simply  because  Horsfall 
breached numerous legal and ethical obligations under Wis‐
No. 13‐1026                                                         15 

consin  real  estate  law  and  ignored  First  Weber’s  exclusive 
right  to  collect  a  commission  from  sale  of  the  Call  property 
to  the  Acostas.  The  hole  in  that  argument  is  that  Call  re‐
mained  fully  liable  for  all  commission  debts  owing  to  First 
Weber.  Although  First  Weber  was  entitled  to  schedule  its 
contractual  claims  against  Horsfall  in  the  bankruptcy  court, 
it  failed to  show that  those  claims should be excepted  from 
the normal power of the court to discharge debts. 
   D. Evidentiary Rulings 
    In this part of its appeal, First Weber argues that various 
evidentiary rulings so prejudiced it that a new trial is neces‐
sary. In particular, it takes issue with the bankruptcy court’s 
exclusion of three pieces of evidence: (1) attorney Staff’s ex‐
pert testimony regarding Wisconsin real estate law and ethi‐
cal  rules;  (2)  evidence  of  Horsfall’s  memberships  in  the  Na‐
tional  Realtors  Association  and  the  multiple  listing  service; 
and  (3)  impeachment  evidence  suggesting  that  Horsfall 
made  misstatements  in  filings  with  the  court.  To  challenge 
the  bankruptcy  court’s  exclusion  of  this  evidence,  First  We‐
ber must show that the court abused its discretion. Thompson 
v. Boggs, 33 F.3d 847, 854 (7th Cir. 1994).  
    First  Weber  tells  us  that  Staff’s  testimony  was  offered  to 
“articulat[e]  and  expl[ain]  brokerage  practices,  including 
both education and application to the contracts and transac‐
tional issues raised.” The bankruptcy court did not question 
Staff’s credentials, but it excluded his testimony as unhelpful 
and irrelevant. See FED.  R.  EVID.  702. We see no abuse of dis‐
cretion in that judgment. A court does not need an expert to 
explain an area of law. In addition, Staff’s proposed testimo‐
ny was irrelevant because it showed only that Horsfall inten‐
tionally broke Wisconsin real estate rules (“intent to act”); it 
16                                                       No. 13‐1026 

had  no  bearing  on  whether  he  intended  to  inflict  injury  on 
First Weber.  
     The court similarly acted within bounds when it decided 
to  exclude  the  proposed  evidence  of  Horsfall’s  membership 
in the National Realtors Association and the multiple listing 
service.  First  Weber  offered  this  to  show  that  Horsfall  was 
subject to various legal and ethical obligations. But as we al‐
ready  have  noted,  that  was  beside  the  point.  Indeed,  that 
Horsfall breached an array of obligations was not in dispute, 
nor  could it have  been, in light  of the state court’s  decision. 
The  matter  in  dispute was  whether Horsfall intended to in‐
jure  First  Weber  or  if  injury  was  substantially  certain  to  oc‐
cur. Horsfall’s association memberships say little or nothing 
about that. It was not an abuse of discretion to exclude this 
evidence. 
     Finally, First Weber offered evidence of misstatements in 
court  filings  in  order  to  show  that  Horsfall’s  testimony  was 
unreliable.  The  bankruptcy  court  ruled  that  such  “general 
impeachment”  was  not  relevant  to  the  central  issue  in  the 
case.  Federal  Rule  of  Evidence  608(b)  provides  that  “the 
court may, on cross‐examination, allow [specific instances of 
a witness’s conduct] to be inquired into if they are probative 
of  the  character  for  truthfulness  or  untruthfulness  of  …  the 
witness.” The rule is permissive, not mandatory, leaving the 
court  with  great  discretion.  The  bankruptcy  court  deter‐
mined  that  Horsfall’s  alleged  misstatements  on  ancillary  is‐
sues  were  not  sufficiently  probative  of  his  truthfulness  re‐
garding  material  issues  to  warrant  their  admission.  This 
strikes  us  as  a  closer  call,  but  standards  of  review  matter. 
First Weber has not carried its burden to show that the court 
abused its discretion, or even that this error was prejudicial. 
No. 13‐1026                                                        17 

    In short, we find no abuse of discretion in the challenged 
evidentiary  rulings,  and  so  we  reject  First  Weber’s  request 
for a new trial on this basis.  
   E. Cross‐Motions for Sanctions 
    Finally,  we  turn  to  the  parties’  cross‐motions  for  sanc‐
tions.  We  regard  an  appeal  as  frivolous  “when  the  result  is 
foreordained  by  the  lack  of  substance  to  the  appellant’s  ar‐
gument.”  Matter  of  Generes,  69  F.3d  821,  828  (7th  Cir.  1995) 
(internal  quotation  omitted).  It  is  important  to  keep  the  bar 
high, so that parties will not be dissuaded from bringing ar‐
guments  that  ultimately  may  fail,  but  that  are  fair  grounds 
for application or extension of the law. With that in mind, we 
see no ground for sanctions against either party here.  
    This  case  involves  the  interplay  of  some  knotty  areas  of 
law,  including  issue  preclusion  and  bankruptcy.  Our  own 
analysis of the preclusion question differs from that of both 
courts below. Furthermore, as we noted, decisions have been 
“all over the lot” with respect to the definition of willful and 
malicious  injury  for purposes of §  523(a)(6). The result here 
was  not  foreordained,  and  so  there  is  no  reason  to  sanction 
First  Weber  for  filing  the  appeal.  Nor  do  we  think  Horsfall 
should  be  sanctioned,  since  he  was  entitled  to  rely  on  the 
bankruptcy  court’s  findings  of  fact  and  the  distinctions  be‐
tween the earlier state proceeding and the present case. 
   We  take  this  opportunity  to  caution  the  parties  and  the 
bar that they should not lightly label their opponents’ argu‐
ments as frivolous. As our sister circuit said recently: 
       There  are  good  reasons  not  to  call  an  oppo‐
       nent’s arguments “ridiculous” … . The reasons 
       include  civility;  the  near‐certainty  that  over‐
18                                                            No. 13‐1026 

         statement  will  only  push  the  reader  away  …; 
         and  that,  even  where  the  record  supports  an 
         extreme modifier, the better practice is usually 
         to  lay  out  the  facts  and  let  the  court  reach  its 
         own conclusions. 
Bennett v. State Farm Mut. Auto. Ins. Co., 731 F.3d 584, 584–85 
(6th Cir. 2013) (internal quotation omitted). We think the par‐
ties in this case would have done well to follow this advice. 
                                 ************* 
      The judgment of the district court is 
                                                               AFFIRMED.